11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT


Timothy Garrett Lane and Choat                * From the 70th District
Enterprises, Inc.,                              Court of Ector County,
                                               Trial Court No. A-133,142.

Vs. No. 11-13-00247-CV                        * April 3, 2014

Silverio Martinez, II and Diana Martinez,     * Per Curiam Memorandum Opinion
individually and as representative of the       (Panel consists of: Wright, C.J.,
Estate of Silverio Martinez, III, deceased,      Willson, J., and Bailey, J.)

      and

Norma Jimenez,

Vs.

Timothy Garrett Lane and Choat Enterprises, Inc.,


      This court has considered Norma Jimenez’s unopposed motion to dismiss this
appeal as to Jimenez only and concludes that the motion should be granted.
Therefore, in accordance with this court’s opinion, the appeal is dismissed as to
Norma Jimenez only. The costs incurred by reason of the dismissed portion of this
appeal are taxed against Norma Jimenez.